
	
		III
		111th CONGRESS
		2d Session
		S. RES. 437
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Kerry (for himself,
			 Mr. McCain, Mr.
			 Lieberman, Mr. Lugar,
			 Mr. Casey, Mr.
			 Graham, and Mr. Kaufman)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the positive effect of the upcoming Iraqi parliamentary elections on
		  Iraq’s political reconciliation and democratic institutions.
	
	
		Whereas on February 27th, 2009, President Obama declared
			 that the United States’ clear and achievable goal is an
			 Iraq that is sovereign, stable, and self-reliant and that the United
			 States will achieve that goal by working to promote an Iraqi government
			 that is just, representative, and accountable;
		Whereas in December 2009, Iraq’s elected officials ended
			 months of deadlock, passed a new election law, and scheduled parliamentary
			 elections for March 7, 2010;
		Whereas nearly 100,000 American soldiers, sailors, airmen
			 and Marines continue to serve in Iraq, marking the United States’ largest
			 current overseas deployment;
		Whereas Iraq’s future sovereignty, stability, and
			 democracy is threatened by serious internal and external challenges,
			 including—
			(1)continuing
			 attempts by Al Qaeda in Iraq to perpetrate mass casualty terrorist attacks
			 intended to paralyze the Iraqi state and reignite sectarian violence;
			(2)some surrounding
			 countries’ malign and destabilizing interference in Iraq’s internal affairs and
			 their incomplete diplomatic recognition of Iraq;
			(3)unresolved
			 disputes over internal boundaries, including the City of Kirkuk;
			(4)incomplete
			 reintegration of Sunni Arab communities in Iraq; and
			(5)ongoing incidents
			 of civil and human rights abuses in a diverse, multiconfessional
			 society;
			Whereas, while the United States appreciates the profound
			 conviction of the Iraqi people to ensure that the Ba’ath party never returns to
			 power in Iraq, the process by which scores of candidates have been disqualified
			 from participating in the March 7, 2010 elections—
			(1)has not met
			 international standards of electoral transparency and fairness;
			(2)was interpreted
			 by many Iraqis as politically motivated; and
			(3)risks diminishing
			 participation in elections;
			Whereas the United States has a clear, strong, and
			 enduring national interest in helping the people of Iraq to establish a stable,
			 representative, and democratic state;
		Whereas the United States committed, in the Agreement
			 Between the United States of America and the Republic of Iraq On the Withdrawal
			 of United States Forces from Iraq and the Organization of Their Activities
			 during Their Temporary Presence in Iraq (referred to in this resolution as the
			 Status of Forces Agreement) signed in November 2008, to
			 redeploy—
			(1)all combat forces
			 from Iraqi cities by June 30, 2009; and
			(2)all United States
			 forces from Iraq by December 31, 2011;
			Whereas United States combat forces successfully
			 redeployed from Iraq’s cities by June 30, 2009, in accordance with the Status
			 of Forces Agreement, and are likely to carry out further reductions in the
			 number of United States military forces in Iraq during the months after the
			 March 7, 2010 elections;
		Whereas the United States and Iraq agreed in the Strategic
			 Framework Agreement, also signed in November 2008, to continue to foster
			 close cooperation concerning defense and security arrangements;
		Whereas the March 7, 2010 elections and the subsequent
			 government formation process will mark a period of exceptional importance for
			 the future of Iraq;
		Whereas Iraq conducted provincial elections in January
			 2009 that were free from widespread violence and the results of which were
			 recognized as legitimate by the internationally community and the Iraqi
			 people;
		Whereas several of Iraq’s main electoral blocs have
			 committed to a Code of Conduct meant to ensure fair, transparent, and inclusive
			 elections:
		Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms the
			 United States’ strong commitment to building a robust, long-term partnership
			 with Iraq that strengthens Iraq’s security, stability, economy, and
			 democracy;
			(2)recognizes the
			 United States’ clear and enduring interest in partnering with the people of
			 Iraq in building a stable, representative, successful, democratic state;
			(3)urges the
			 Administration—
				(A)to devote
			 continued, high-level attention and resources to support the people and
			 Government of Iraq toward these goals, in particular during the critical months
			 after the March 7, 2010 elections;
				(B)to work with the
			 international community to provide all necessary support for Iraqi elections,
			 including technical support for Iraq’s Independent High Electoral Commission
			 and assistance for domestic and international monitoring;
				(4)calls upon all
			 parties within Iraq—
				(A)to ensure that
			 the March 7, 2010 parliamentary elections are free, fair, inclusive, and
			 without violence or intimidation; and
				(B)to refrain from
			 rhetoric or actions that might undercut the legitimacy of such elections or
			 inflame communal tensions;
				(5)urges the
			 countries surrounding Iraq—
				(A)to refrain from
			 exercising malign and destabilizing interference in Iraq’s internal affairs;
			 and
				(B)to allow the
			 people of Iraq to determine their own future;
				(6)calls for the
			 timely formation of an inclusive, effective, and representative new Iraqi
			 government after the March 7, 2010 parliamentary elections;
			(7)reaffirms that,
			 while United States military forces redeploy from Iraq in the months after the
			 March 7, 2010 elections, the United States must remain engaged in partnering
			 with the people of Iraq to help them in building a stable, representative, and
			 successful democratic state;
			(8)expresses
			 gratitude to the men and women of the United States Armed Forces, the Foreign
			 Service, and other Federal Government agencies, for their service, sacrifices,
			 and heroism in Iraq; and
			(9)commends the
			 people of Iraq for—
				(A)the courage they
			 have shown;
				(B)the sacrifices
			 they have endured; and
				(C)the hard-won
			 gains they have made in fighting terrorism, finding peace, and building
			 democracy.
				
